Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 19,1995, which, upon reconsideration, adhered to its original decision ruling that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Substantial evidence supports the Board’s decision disqualifying claimant from receiving unemployment insurance benefits because he voluntarily left his employment without good cause. The evidence is undisputed that claimant left his position as a toll collector after he was informed that his manager wished to terminate him, but prior to receiving an official notice of termination. In view of this, we find no reason to disturb the Board’s decision.
Cardona, P. J., Mercure, White, Yesawich Jr. and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.